Citation Nr: 0827528	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  07-07 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to an initial higher rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
October 1971, including service in the Republic of Vietnam, 
and his decorations include the Vietnam Campaign Medal with 
60 Device and the Vietnam Service Medal with two Bronze 
Service Stars.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for PTSD and assigned a 30 percent rating, 
effective March 23, 2006.  However, as that grant does not 
represent a total grant of benefits sought on appeal, the 
claim for increase remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).


FINDING OF FACT

The veteran's PTSD is productive of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as depression, suicidal thoughts, disturbances 
of motivation and mood, nightmares and difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for an initial 50 percent evaluation for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2007); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection for 
PTSD.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's service records, and in August 2006 and 
April 2007 he was afforded formal VA psychiatric 
examinations.  There is no indication that the condition has 
worsened since the time of his last examination and reports 
of his post-service medical care are of record.  Thus, the 
Board finds that no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2007); 38 C.F.R. § Part 4 (2007).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Board will also consider entitlement to staged 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).

Under the relevant rating criteria, a 30 percent disability 
rating is warranted for PTSD when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
occasional panic attacks, chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

In this case, VA medical records, VA examinations dated in 
August 2006 and April 2007, and the veteran's own statements 
reflect PTSD symptoms, including an exaggerated startle 
response, intrusive thoughts, flashbacks, sleep disturbances, 
nightmares, occasional panic attacks, suicidal and homicidal 
ideations, irritability, feelings of detachment, dysphoria, 
and memory problems.  The veteran has not reported 
experiencing either auditory and visual hallucinations.  

On VA examination in August 2006, the veteran reported that 
he had served as an Army administrative specialist and truck 
driver in Vietnam from August 1970 to August 1971 and that 
his decorations included the Vietnam Campaign Medal with 
Device and Vietnam Service Medal with two Bronze Service 
Stars.  The veteran added that during his Vietnam service, he 
had participated in a night convoy that was ambushed enroute 
to Fire Support Base Vandergrift.  During the attack, one of 
the veteran's fellow servicemembers was killed and three or 
four others were wounded.   Additionally, the veteran 
reported frequent exposure to rocket and mortar attacks and 
stated that he routinely saw men with open chest wounds and 
streets lined with the bodies of Viet Cong soldiers who had 
been "blown up."   

The veteran reported nightmares arising from his Vietnam 
experiences and other non-service related stressors.  The 
veteran stated that those nightmares occurred approximately 
four or five times per week and that they caused him to 
awaken feeling tired and worn out as if he had "been 
running."  Additionally, the veteran stated that he slept 
poorly and generally awoke several times each night and only 
obtained three or four hours of sleep on average.  The 
veteran reported that he had suffered from nightmares for 
decades and that, following such a dream back in the early 
1970s, he had once pulled a gun on his first wife; since that 
time, he added, he had stayed away from firearms.  The 
veteran reported occasional suicidal thoughts, but denied any 
intent or plan to take his life.  He also reported homicidal 
ideations directed against Asians, adding that he felt 
animosity towards an Asian American family that had moved 
into his neighborhood because they reminded him of the Viet 
Cong.  The veteran did not report any episodes of 
hypervigilant behavior or exaggerated startle response.  He 
complained of a depressed appetite and low energy level, 
compounded by feelings of hopelessness, which he addressed 
with prayer.  He stated that he generally avoided crowds 
because he found them frightening, and that he did not 
socialize due to fears of being called "crazy" or "nuts," 
or being asked whether he had "killed children" in Vietnam.  
The veteran added that he found it difficult to trust or get 
close to people, and that he had a tendency to isolate 
himself and hide his feelings.  He stated that he found it 
difficult to watch televised news reports of the war in Iraq 
and that he felt angry and depressed about soldiers getting 
killed over there like they did in Vietnam.  The veteran 
added that he became tearful when he recalled seeing the 
names of fellow servicemembers on the Vietnam Memorial Wall 
in Washington, D.C., and that his heart beat increased when 
he thought about soldiers he knew who had died.  In terms of 
recreational activities, the veteran reported that he had 
once pursued photography as a hobby, but had lost interest 
after inadvertently developing old photographs taken in 
Vietnam.  He further stated that he no longer attended ball 
games after a fight broke out and he heard shots.  He 
reported that he currently spent most of his leisure time 
sitting in his garage "doing nothing." 

Mental status examination revealed a depressed mood, with a 
tearful affect and a touchy and passive attitude.  The 
veteran's speech was noted to be minimal, with long pauses, 
and of slow rate and low volume.  He did not display any 
inappropriate behavior and demonstrated the ability to 
maintain daily hygiene and perform other daily living 
activities.  The veteran's thought processes were assessed to 
be within normal limits.  His thought content evidenced no 
overt or reported signs of delusion or hallucination.  While 
he displayed short-term memory problems, his concentration 
and attention were assessed as fair, and his reasoning and 
judgment were deemed intact.  The veteran did not report any 
history of panic attacks.  Nor did he report any history of 
medication or other treatment for any form of psychiatric 
treatment.

With regard to his occupational history and current daily 
activities, the veteran reported that after completing his 
military service, he had gone to work for the railroad, where 
he had been employed for 39 years.  The veteran stated that 
he had been on disability since February 2006 due to 
arthritis in his right foot, and was unsure when he would be 
able to return to work.  He indicated that his job was fairly 
solitary, with occasional interaction.  He added that he 
enjoyed his job, but considered some of his supervisors 
racist.  The veteran denied ever being placed on probation or 
suspension from his job, but acknowledged that he had been 
written up several times for at-work "outbursts."  In terms 
of other daily living activities, the veteran stated that he 
no longer drove and had problems performing certain chores 
around the house because of foot pain.

As for his social history, the veteran reported that he had 
been married from 1989 to 1971, but that his first wife had 
left him after he returned home from service because she 
considered him "shell-shocked" and "crazy."  He stated 
that he had been single for the next 27 years prior to 
remarrying in 1998.  He and his wife had a seven year old 
daughter with Down's Syndrome.  The veteran maintained that 
his daughter was a constant worry to him and that he blamed 
her disability on his exposure to Agent Orange in service.  
He added that his wife had recently lost her job and that 
this had placed additional strain on the family finances.  
Outside of his family, the veteran denied having any close 
friends or belonging to any organizations.

Based upon the above, the examiner diagnosed the veteran with 
major depressive disorder, recurrent, mild to moderate that 
was secondary to social isolation, concerns about his 
daughter, and his Vietnam experiences.  The examiner noted 
that while the veteran attributed his depression to his 
Vietnam service, his "crying spells," feelings of hopeless, 
occasional thoughts of suicide, and low energy appeared to be 
primarily related to his concern over his disabled daughter.  
Additionally, the examiner determined that the veteran had 
PTSD arising from his service in Vietnam that was chronic, 
but mild in nature, and estimated that his GAF score was 55.  
The examiner noted that the veteran's PTSD did not appear to 
be causing significant impairment in his occupational and 
daily living activities, opining that his reported on-the-job 
outbursts and irritability were largely due to his 
perceptions of racism by his supervisors.  

The veteran underwent a second VA examination in April 2007, 
during which he reported that his PTSD had worsened since the 
time of his previous examination.  In addition to reporting 
the same PTSD symptoms that he had described at the time of 
his August 2006 examination, the veteran stated that he was 
now experiencing panic attacks on an increasingly frequent 
basis.  The veteran also reported a decreased sex drive.  The 
veteran characterized his relationship with his wife as "not 
good," but noted that he was still living with her and their 
9-year-old daughter, as well as his wife's two children from 
a previous marriage.  The veteran denied any significant 
psychotic symptoms or homicidality.  He reported a history of 
suicidal ideations, but now stated that such thoughts mainly 
affected him 15-20 years ago and that he did not have any 
current plans to act on them. 

Mental status examination revealed a slightly depressed 
affect with mild psychomotor slowing.  As on previous 
examination, the veteran did not display any inappropriate 
behavior and demonstrated the ability to maintain daily 
hygiene and perform other daily living activities.  His 
thought processes were assessed to be logical, coherent and 
relevant.  Additionally, he appeared well-oriented to time, 
place and situation, and displayed good reasoning and 
comprehension ability, and a fair fund of general 
information.  There was no showing of delusion or 
hallucination.  While the veteran reported ongoing problems 
with his short-term memory, he performed well on a clinical 
memory assessment.  However, his concentration was measured 
as fair to poor.  The veteran did not report receiving any 
treatment for his PTSD or other psychiatric problems since 
the time of his last VA examination. 

Based on the above, the April 2007 VA examiner concluded that 
the veteran continued to meet the criteria for mild PTSD and 
that his symptoms were generally consistent with those 
observed at the time of his initial August 2006 evaluation.  
His GAF score was again assessed at 55.  The examiner 
acknowledged that the veteran had been administered the 
Minnesota Multiphasic Personality Inventory-II in order to 
more accurately assess the his personality structure and 
psychopathology.  However, the veteran stated that the 
"overall results of this test indicate extreme exaggeration 
of symptoms, therefore rendering test results 
uninterpretable."  

As noted above, the veteran was assigned a GAF score of 55 at 
the time of both his August 2006 and July 2007 VA 
examinations.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. 
§ 4.126; VAOPGCPREC 10-95 (Mar. 1995).

Under DSM-IV, a GAF score of 55 generally reflects moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).  DSM-IV.

After a careful review of the lay and medical evidence, and 
in particular the GAF scores assigned during the course of 
this appeal, and resolving all reasonable doubt in the 
veteran's favor, the Board finds that the evidence supports 
entitlement to an initial 50 percent rating for the veteran's 
PTSD.  Notwithstanding the August 2006 and April 2007 VA 
examiners' opinions that the veteran met the criteria for 
only mild PTSD, the Board points out that the medical and lay 
evidence shows that his disability is productive of moderate 
to severe occupational and social impairment, with reduced 
reliability due to such factors as depression and suicidal 
thoughts.  Additionally, the Board considers it significant 
that the veteran has reported experiencing panic attacks on 
an increasingly frequent basis in association with his PTSD.  
Finally, the Board notes that a 50 percent rating is 
consistent with the GAF scores of 55 assigned during the 
appeal.  

The Board further finds, however, that the preponderance of 
the evidence is against a finding of entitlement to an 
evaluation in excess of 50 percent.  Not only do the GAF 
scores show severity consistent with a 50 percent rating, but 
the evidence shows that the condition is not manifested by 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to obsessional 
rituals that interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting; and an inability to establish and maintain effective 
relationships.  

Further, as an initial rating case, consideration has been 
given to whether staged rating was appropriate; however, the 
Board finds the veteran's PTSD was not more than 50 percent 
disabled due to his PTSD at any time during this appeal.  
The above determination is based on application of provisions 
of the VA's Schedule for Rating Disabilities.  There is no 
showing that the veteran's PTSD reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
an evaluation higher than 50 percent on an extraschedular 
basis.  See 38 C.F.R. § 3.321(b)(1).  There is no indication 
that his PTSD results in marked interference with employment 
i.e., beyond that contemplated in the 50 percent rating.  The 
condition is also not shown to warrant frequent, or indeed, 
any periods of hospitalization, or otherwise render 
impractical the application of the regular schedular 
standards.  In light of the above, the Board is not required 
to remand the claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an initial 50 percent rating for PTSD, is 
granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


